              Case 2:20-cv-05942-GAM Document 8 Filed 02/11/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHRISTOPHER R. WINDISH                                        :
                                                              :                 CIVIL ACTION
                                                              :                 No. 20-cv-5942
                            v.                                :
                                                              :
BUCKINGHAM TOWNSHIP                                           :


McHUGH, J.                                                                                   February 11, 2021

                                              MEMORANDUM

           Plaintiff Christopher Windish alleges he was discriminated against and retaliated against

in violation of the Americans with Disabilities Act (ADA). Defendant Buckingham Township has

filed a Motion to Dismiss. 1 For the reasons that follow, its motion will be denied.

           Mr. Windish worked as a police officer in Buckingham Township from 1997 until January

2020. See Compl. ¶ 17, ECF 1. Plaintiff suffers from chronic psoriasis. Id. ¶18. Psoriasis is a

“skin disease that causes red, itchy scaly patches.” Mayo Clinic, Psoriasis Overview.2 It is a “long-

term (chronic) disease with no cure. It tends to go through cycles, flaring for a few weeks or

months, then subsiding for a while or going into remission.” Id. In 2000, the police chief granted

Plaintiff an accommodation due to his psoriasis and he was permitted to wear his vest outside his

uniform rather than inside. Id. ¶ 20. Defendant hired a new chief of police in 2017, and Plaintiff

renewed his request for an accommodation. Id. ¶¶ 23-28. In sum, Plaintiff alleges that although

the accommodation was initially granted, he began to be discriminated against by the chief and

others because of his psoriasis— he was told that he could no longer wear his vest outside his


1In this Circuit, motions to dismiss under Federal Rule of Civil Procedure 12(b)(6) are governed by the well-
established standard set forth in Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).

2   Available at https://www.mayoclinic.org/diseases-conditions/psoriasis/symptoms-causes/syc-20355840


                                                         1
          Case 2:20-cv-05942-GAM Document 8 Filed 02/11/21 Page 2 of 4




uniform, was forced to wear it inside his uniform which caused a psoriasis breakout, and was

mocked for his condition. Id. ¶¶ 29- 75. Plaintiff was terminated in 2020, on grounds he claims

were pretextual, disguising the fact that he was being retaliated against because of his request for

an accommodation. Id. ¶¶ 191-198.

       Discrimination

       To establish a prima facie case of discrimination under the ADA, the plaintiff must show

“(1) he is a disabled person within the meaning of the ADA; (2) he is otherwise qualified to perform

the essential functions of the job, with or without reasonable accommodations by the employer;

and (3) he has suffered an otherwise adverse employment decision as a result of discrimination.”

Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 306 (3d Cir. 1999) (quotations omitted).

       The Township first argues that, as a matter of law, psoriasis cannot be considered a

disability under the ADA. No such categorical rule exists, and the authority cited by Defendant

does not support the broad position it advances. Whether an impairment qualifies as a disability

under the ADA is a fact-specific inquiry that will depend on whether the impairment “substantially

limits one or more major life activity of such individual.” 42 U.S.C. § 12102(1)(A); see Sulima

v. Tobyhanna Army Depot, 602 F.3d 177, 185 (3d Cir. 2010) (listing factors relevant to

determining whether an impairment is a disability); Tice v. Ctr. Area Transp. Auth., 247 F.3d 506,

513 n.5 (3d Cir. 2001) (“[I]t is well-established that a particular diagnosis . . . standing alone, is

not sufficient to establish ‘disability.’ Rather, the inquiry as to disability is to be made on a case-

by-case basis.”) (citing Albertson’s, Inc. v. Kirkingburg, 527 U.S. 555, 556 (1999)). As such, it is

generally not appropriate for resolution through a Motion to Dismiss.




                                                  2
          Case 2:20-cv-05942-GAM Document 8 Filed 02/11/21 Page 3 of 4




       Retaliation

       To state a claim for retaliation under the Americans with Disabilities Act (ADA), an

employee must show that he (1) engaged in a protected activity; (2) the employer took adverse

action; and (3) a causal connection. Fogleman v. Mercy Hosp., 283 F.3d 561, 567–68 (3d

Cir.2002) (quotations omitted).

       The Township argues that Plaintiff cannot succeed on his claim because too much time

passed between the protected activity (seeking an accommodation under the ADA) and the

purported retaliation, such that he cannot show a causal connection. Again, Defendant attempts to

create a categorical rule where none exists. Although temporal proximity between events may be

indicative of causation, it is generally not conclusive on its own; conversely, the lack of temporal

proximity does not create a per se bar to recovery. See Krouse v. Am. Sterilizer Co., 126 F.3d 494,

503-04 (3d Cir. 1997) (“When temporal proximity between protected activity and allegedly

retaliatory conduct is missing, courts may look to the intervening period for other evidence of

retaliatory animus.”). This is also a fact-specific inquiry and given that Plaintiff has alleged

ongoing retaliatory actions throughout the relevant time period, it is not a suitable ground for

dismissal at this stage. See Lauren W. ex rel Jean W. v. DeFlaminis, 480 F.3d 259, 268 (3d Cir.

2007) (upholding district court’s finding that no causation was shown after cross-motions for

summary judgment and after the court had “reviewed the record as a whole.”); Leboon v.

Lancaster Jewish Cmty. Ctr. Ass’n., 503 F.3d 217, 232 (3d Cir. 2007) (“Where the temporal

proximity is not ‘unusually suggestive,’ we ask whether ‘the proffered evidence, looked at as a

whole, may suffice to raise the inference.’”).




                                                 3
  Case 2:20-cv-05942-GAM Document 8 Filed 02/11/21 Page 4 of 4




Accordingly, Defendant’s Motion is denied. An appropriate order follows.




                                                  /s/ Gerald Austin McHugh
                                                  United States District Judge




                                      4
